Matter of Weingarten (2022 NY Slip Op 00935)





Matter of Weingarten


2022 NY Slip Op 00935


Decided on February 10, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:February 10, 2022

PM-27-22
[*1]In the Matter of Marc Philip Weingarten, an Attorney. (Attorney Registration No. 2156529.)

Calendar Date:January 31, 2022

Before:Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ.

Marc Philip Weingarten, Palm Beach Gardens, Florida,pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Marc Philip Weingarten was admitted to practice by this Court in 1987 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Weingarten has applied to this Court, by affidavit sworn to October 20, 2021, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Weingarten omitted three material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Weingarten has submitted a supplemental affidavit, sworn to January 19, 2022, in which he corrects the irregularities in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Weingarten is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Marc Philip Weingarten's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Marc Philip Weingarten's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Marc Philip Weingarten is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Weingarten is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Marc Philip Weingarten shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.